DETAILED ACTION
This action is pursuant to the claims filed on September 14, 2022. Currently claims 1-17 are pending with claims 1 and 10 amended. Below follows a complete final action on the merits of claims 1-17. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Terminal Disclaimer
The terminal disclaimer filed on August 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,614,949 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al (US PGPUB: 2002/0096736) in view of Muratov et al (US PGPUB: 2016/0226310). 
Regarding independent claim 1, Brennan discloses an electronic device (300) comprising: 
a multilayered dielectric substrate (328 and [0024]) including a plurality of dielectric layers (see figure 3); 
a planar magnetic device (planar inductor 312) disposed on at least one internal dielectric layer of the plurality of dielectric layers (disposed on inductor layer 310, see figure 3 and [0021]); and 
an overlapping shield assembly including a first shield layer (upper shielding member 302) and a second shield layer (lower shielding member 304) separated by at least one of the plurality of dielectric layers (328, see figure 3), the first shield layer having a plurality of first strips (322 on 302) separated by a first plurality of gaps (324 on 302) and the second shield layer having a plurality of second strips (322 on 304, 'conductive traces' found on both 304 and 302 interpreted as first and second strips, see figure 3) separated by a second plurality of gaps (324 on 304), the plurality of first strips and the plurality of second strips are parallel relative to each other (see figure 3 where layer 302 overlaps layer 304 and the strips on each layer are parallel relative to each other; further refer to figure 4 which displays that portions of the first strips as parallel relative to portions of the second strips). 
While Brennen discloses a first plurality of strips and gaps and a second plurality of strips and gaps parallel relative to each other, Brennan does not explicitly disclose each of the first strips in its entirety along its width overlapping one of the gaps of the second plurality of gaps and entirety of the second plurality of strips overlapping in its entirety along its width one of the gaps of the first plurality of gaps. 
However, Muratov discloses a shield assembly (Fig. 5-6) comprising a first shield layer (100) and a second shield layer (102). The first shield layer (100) comprises a plurality of conductive strips (108; [0041]) that in their entirety along their width, overlap each of the gaps of the second shield layer (Fig.  6; [0042] “ traces of the first shield 100 can align with respective spaces between traces of the second shield 102”). The second shield layer (102) comprises a plurality of conductive strips (108; [0041]) that in their entirety along their width, overlap each of the gaps of the first shield layer (Fig.  6; [0042] “the traces 108 of the second shield 102 can align with spaces between the traces 108 of the first shield 100.”). Note the width of the traces 108 and the spaces of each shield are substantially equal ([0042] “The width of the traces 108 and the spaces between traces in each shield 100 and 102 can be substantially equal’). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Brennan to incorporate each of the first strips in its entirety along its width overlapping one of the gaps of the second plurality of gaps and entirety of the second plurality of strips overlapping in its entirety along its width one of the gaps of the first plurality of gaps of Muratov. This configuration provides the benefit of reducing and/or eliminating EMI by filtering any electric field produced and allowing the magnetic field though with minimal attenuation ([0042]), thereby improving the quality of the device. 
Regarding dependent claim 2, in view of the combination of claim 1, Brennan further discloses wherein each of the plurality of first strips (322 on 302) has a first width (width of strip; see figure 3) and the plurality of first strips are separated by a first gap width (width of spaces 324 on 302). 
Regarding dependent claim 3, in view of the combination of claim 2, Brennan further discloses wherein each of the plurality of second strips (322 on 304) has a second width (width of strip; see figure 3) and the plurality of second strips are separated by a second gap width (width of spaces 324 on 304). 
Regarding dependent claim 4, in view of the combination of claim 2, Muratov further discloses wherein the first width is substantially equal to the second gap width and the second width is substantially equal to the first gap width ([0042]).
Regarding dependent claim 5, in view of the combination of claim 2, Brennan further discloses wherein the first shield layer includes a first perimeter conductor (vias 326) coupled to each of the plurality of first strips and the second shield layer includes a second perimeter conductor (vias 326, found on both 306 and 308 interpreted as first and second perimeter conductors, see figure 3) coupled to each of the plurality of second strips ([0024] refers to the electrical connection of the upper and lower traces 322 by vias 326).
Regarding dependent claim 6, in view of the combination of claim 5, Brennan further discloses wherein the first shield layer is electrically coupled to the second shield layer ([0024]).
Regarding independent claim 10, Brennan discloses a current sensor (300) comprising: 
a multilayered dielectric substrate (328 and [0024]) including a plurality of dielectric layers (see figure 3); 
at least one current sensing device (planar inductor 312) disposed on at least one internal dielectric layer of the plurality of dielectric layers (disposed on inductor layer 310, see figure 3 and [0021]); and 
an overlapping shield assembly including a first shield layer (upper shielding member 302) and a second shield layer (lower shielding member 304) separated by at least one of the plurality of dielectric layers (328, see figure 3), the first shield layer having a plurality of first strips (322 on 302) separated by a first plurality of gaps (324 on 302) and the second shield layer having a plurality of second strips (322 on 304, 'conductive traces' found on both 304 and 302 interpreted as first and second strips, see figure 3) separated by a second plurality of gaps (324 on 304), the plurality of first strips and the plurality of second strips are parallel relative to each other (see figure 3 where layer 302 overlaps layer 304 and the strips on each layer are parallel relative to each other; further refer to figure 4 which displays that portions of the first strips as parallel relative to portions of the second strips) with the first plurality of strips overlapping the second plurality of gaps and the second plurality of strips overlapping the first plurality of gaps (Fig. 3-4; which displays at least a portion of the first strips overlapping at least a portion of the second gaps and at least a portion of the second strips overlapping at least a portion of the first gaps).  
While Brennen discloses a first plurality of strips and gaps and a second plurality of strips and gaps parallel relative to each other, Brennan does not explicitly disclose each of the first strips overlapping in its entirety along its width one of the gaps of the second plurality of gaps and each of the second plurality of strips overlapping in its entirety along its width one of the gaps of the first plurality of gaps. 
However, Muratov discloses a shield assembly (Fig. 5-6) comprising a first shield layer (100) and a second shield layer (102). The first shield layer (100) comprises a plurality of conductive strips (108; [0041]) that in their entirety along their width, overlap each of the gaps of the second shield layer (Fig.  6; [0042] “ traces of the first shield 100 can align with respective spaces between traces of the second shield 102”). The second shield layer (102) comprises a plurality of conductive strips (108; [0041]) that in their entirety along their width, overlap each of the gaps of the first shield layer (Fig.  6; [0042] “the traces 108 of the second shield 102 can align with spaces between the traces 108 of the first shield 100.”). Note the width of the traces 108 and the spaces of each shield are substantially equal ([0042] “The width of the traces 108 and the spaces between traces in each shield 100 and 102 can be substantially equal’). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Brennan to incorporate each of the first strips in its entirety along its width overlapping one of the gaps of the second plurality of gaps and entirety of the second plurality of strips overlapping in its entirety along its width one of the gaps of the first plurality of gaps of Muratov. This configuration provides the benefit of reducing and/or eliminating EMI by filtering any electric field produced and allowing the magnetic field though with minimal attenuation ([0042]), thereby improving the quality of the device. 
Regarding dependent claim 11, in view of the combination of claim 10, Brennan further discloses wherein each of the plurality of first strips (322 on 302) has a first width (width of strip; see figure 3) and the plurality of first strips are separated by a first gap width (width of spaces 324 on 302). 
Regarding dependent claim 12, in view of the combination of claim 11, Brennan further discloses wherein each of the plurality of second strips (322 on 304) has a second width (width of strip; see figure 3) and the plurality of second strips are separated by a second gap width (width of spaces 324 on 304). 
Regarding dependent claim 13, in view of the combination of claim 12, Muratov further discloses wherein the first width is substantially equal to the second gap width and the second width is substantially equal to the first gap width ([0042]).
Regarding dependent claim 14, in view of the combination of claim 11, Brennan further discloses wherein the first shield layer includes a first perimeter conductor (vias 326) coupled to each of the plurality of first strips and the second shield layer includes a second perimeter conductor (vias 326, found on both 306 and 308 interpreted as first and second perimeter conductors, see figure 3) coupled to each of the plurality of second strips ([0024] refers to the electrical connection of the upper and lower traces 322 by vias 326).
Regarding dependent claim 15, in view of the combination of claim 14, Brennan further discloses wherein the first shield layer is electrically coupled to the second shield layer ([0024]).
Claims 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US PGPUB: 2002/0096736) in view of Muratov et al (US PGPUB: 2016/0226310), further in view of Buck et al (US PGPUB: 2014/0167733).  
Regarding dependent claim 7, Brennan discloses the electronic device according to claim 1. While Brennan discloses a planar inductor (312 of Brennan) as part of the electronic device, Brennan does not specifically disclose the planar magnetic device is a sense transformer. 
However, Buck discloses an electrosurgical generator (200) with a sense transformer (Rogowski coil 2000) which increases the voltage coupling ([0108]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Brennan to incorporate the sense transformer of Buck. This configuration provides the benefit of monitoring current during a surgical procedure in order to accordingly adjust energy delivered so that it matches the desired settings ([0007]), thereby improving patient safety and operation of the sensor ([0100]). Further, Buck discloses a benefit to utilizing the sense transformer of Buck provides the benefit of reducing manufacturing costs ([0099]). 
Regarding dependent claims 8 and 16, in view of the combination of claim 7, Brennan does not specifically disclose the sense transformer includes: a first outer coil configured to detect a first magnetic field generated by a current; a second outer coil configured to detect the first magnetic field, the second outer coil further configured to cancel an electrical field induced in the first outer coil; and an inner conductor disposed between the first outer coil and the second outer coil, the inner conductor configured to detect a second magnetic field generated by the current. 
However, Buck discloses wherein the sense transformer includes: a first outer coil (1911a) configured to detect a first magnetic field (1905) generated by a current [0108]; a second outer coil (1911b) configured to detect the first magnetic field (1905), the second outer coil further configured to cancel an electrical field induced in the first outer coil [0108]; and an inner conductor (1920) disposed between the first outer coil and the second outer coil (figure 19b, figure 20), the inner conductor configured to detect a second magnetic field  (1930) generated by the current [0108]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Brennan to incorporate the sense transformer of Buck. This configuration provides the benefit of monitoring current during a surgical procedure in order to accordingly adjust energy delivered so that it matches the desired settings ([0007]), thereby improving patient safety and operation of the sensor ([0100]). Further, Buck discloses a benefit to utilizing the sense transformer of Buck provides the benefit of reducing manufacturing costs ([0099]).
Regarding dependent claims 9 and 17, in view of the combination of claim 8, Brennan does not specifically disclose wherein each of the first outer coil, the second outer coil, and the inner conductor is disposed on a corresponding internal dielectric layer of the plurality of dielectric layers. 
However, Buck discloses each of the first outer coil (1911a), the second outer coil (1911b), and the inner conductor (1920) is disposed on a corresponding internal dielectric layer (PCB 2005) of the plurality of dielectric layers ([0072] refers to a multilayer PCB made of a dielectric material). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Brennan to incorporate the sense transformer of Buck. This configuration provides the benefit of monitoring current during a surgical procedure in order to accordingly adjust energy delivered so that it matches the desired settings ([0007]), thereby improving patient safety and operation of the sensor ([0100]). Further, Buck discloses a benefit to utilizing the sense transformer of Buck provides the benefit of reducing manufacturing costs ([0099]). 
Response to Arguments
Applicant’s arguments, see Remarks p. 6-8, filed September 14, 2022, with respect to the rejection(s) of claim(s) 1 and 10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brennan and Muratov, a newly found prior art, which disclose the entirety of the strip’s width overlapping the gaps (outlined in detail above). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE RODDEN can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        


/EUN HWA KIM/Primary Examiner, Art Unit 3794